DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 7-12, 16, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 September 2022.
In the reply filed on 21 September 2022, Applicant alleges that the restriction is improper as the different groups of inventions share similar international classes, and accordingly, Applicant concludes that the restriction would increase the burden on the Examiner. Examiner respectfully disagrees. As stated in the initial Election/Restriction requirement, mailed on 21 July 2021, the restriction is proper due to a serious search or examination burden because the inventions require searching different electronic resources or employing different search queries, and further the prior art applicable to one invention would not likely be applicable to another invention. Applicant further alleges that Claims 2 and 7 are obvious variants of each other as the only difference between Claims 2 and 7 is the shape-retaining property of the first section being provided directly by the first section or by a support disposed on the first section. Examiner Respectfully disagrees as Claim 2 defines a flexible structure that makes a first section of a tube that is secured to the handle of the device. In contrast, Claim 7 defines a flexible structure that covers a tubular member. These limitations are different as a flexible cover requires distinct characteristics which makes it suitable for various purposes such as covering or reinforcing elongated parts. Such a difference is further demonstrated in Claims 8-12 wherein particular elements of a flexible cover that is capable of covering various tubular member are defined. As such, the inventions are not obvious variants of each other.

Claim Amendments
	Amendments to the claims filed on 21 September 2022 are herein acknowledged.  Claims 7-12, 16, and 20  are withdrawn, and Claims 1-6, 13-15, 17-19, and 21 are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 1, “the interventional device” should be changed to “the interventional medical device.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, the claim is invalid under 35 USC 112, second paragraph, since a claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. Ex parte Lyell, 17 USPQ2d 1548 (1990).  Here, Claim 10 is directed to a process of adjusting a position of an insertion tube and the apparatus of claims 1 or 13. For the purpose of advancing the prosecution, Examiner will assume that Claim 19 refers to a method of manipulating a device as claimed in Claim 1.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (US 20090171271 A1).
Regarding Claim 1, Webster discloses an insertion tube assembly for an interventional medical device, the insertion tube assembly (Abstract, “active cannula, that is capable of following a complex path through cavities and tissue within a patient's anatomy”; Figs. 1-2) comprising: 
a first section adapted to be secured to a handle of the interventional device and forming a proximal portion of the insertion tube; and a second section operably connected to the first section and forming a distal portion of the insertion tube adapted for insertion into an object ([0039], “FIG. 1 illustrates an exemplary system 100 for controlling an active cannula according to the present invention. System 100 includes an active cannula 102 having an outer flexible tube 110, a middle flexible tube 115, and an inner flexible tube 120”; [0039], “and an outer drive module 130, which is coupled to outer flexible tube 110”; [0056], Fig. 4A, “The two-axis actuators include outer drive module 130, which is coupled to outer flexible tube 110” that can be considered as a handle; Claim 1, “the second flexible tube is disposed within the first flexible tube; a first actuator coupled to the first flexible tube”); 
wherein the first section has a stiffness greater than the second section (Claim 2, “the first flexible tube is stiffer than the second flexible tube”).
Regarding Claim 2, Webster further discloses wherein the first section has a flexible, shape- retaining construction ([0020], “a first flexible tube having a first pre-formed curvature”; [0048], “Outer flexible tube 110 may be made of a shape memory alloy, such as nitinol”).
Regarding Claim 3, Webster further discloses wherein the flexible shape-retaining construction is a gooseneck construction ([0046], “Outer flexible tube 110 may be made of a shape memory alloy, such as nitinol, although other materials may be used provided that they are suitable for surgical use and have a flexibility that can be predetermined”; Fig.3, 110 shows a curved first section 110; Claim 6, “the first flexible tube comprises a region having a complex shape”; Claim 7, “the first flexible tube comprises a plurality of regions, wherein for each of the plurality of regions the first flexible tube has a different thickness”).
Regarding Claim 4, Webster further discloses wherein the flexible-shape-retaining construction includes at least one segment of a shape memory material ([0046], “Outer flexible tube 110 may be made of a shape memory alloy, such as nitinol).
Regarding Claim 5, Webster further discloses wherein the flexible, shape-retaining construction include a number of interconnected segments of the shape memory material ([0020], “a first flexible tube having a first pre-formed curvature; a second flexible tube having a second pre-formed curvature, wherein the second flexible tube is disposed within the first flexible tube;”; Claim 1, “the second flexible tube is disposed within the first flexible tube; [0046], “Outer flexible tube 110 may be made of a shape memory alloy, such as nitinol, although other materials may be used provided that they are suitable for surgical use and have a flexibility that can be predetermined”; Claim 7, “the first flexible tube comprises a plurality of regions, wherein for each of the plurality of regions the first flexible tube has a different thickness”).
Regarding Claim 13, Webster discloses an interventional medical device (Abstract, “active cannula, that is capable of following a complex path through cavities and tissue within a patient's anatomy”; Figs. 1-2) comprising: 
a control handle ([0056], Fig. 4A, “The two-axis actuators include outer drive module 130, which is coupled to outer flexible tube 110” that can be considered as a control handle; Claim 1, “a first actuator coupled to the first flexible tube”); and 
an insertion tube assembly operably connected to the control handle, wherein the insertion tube assembly (Abstract, “active cannula, that is capable of following a complex path through cavities and tissue within a patient's anatomy”; Figs. 1-2; Fig. 2 shows an insertion tube; Claim 1, “the second flexible tube is disposed within the first flexible tube; a first actuator coupled to the first flexible tube”) comprises: 
a first section connected to the control handle and forming a proximal portion of the insertion tube; and a second section operably connected to the first section opposite the handle and forming a distal portion of the insertion tube adapted for insertion into an object ([0039], “FIG. 1 illustrates an exemplary system 100 for controlling an active cannula according to the present invention. System 100 includes an active cannula 102 having an outer flexible tube 110, a middle flexible tube 115, and an inner flexible tube 120”; also in Fig. 1, the part of the tube 120 that exits the first section 110 can be considered as the second section; [0039], “and an outer drive module 130, which is coupled to outer flexible tube 110”; [0056], Fig. 4A, “The two-axis actuators include outer drive module 130, which is coupled to outer flexible tube 110” that can be considered as a handle; Claim 1, “the second flexible tube is disposed within the first flexible tube; a first actuator coupled to the first flexible tube”); 
wherein the first section has a stiffness greater than the second section (Claim 2, “the first flexible tube is stiffer than the second flexible tube”).
Regarding Claim 14, Webster further discloses wherein the first section has a flexible, shape- retaining construction ([0020], “a first flexible tube having a first pre-formed curvature”; [0048], “Outer flexible tube 110 may be made of a shape memory alloy, such as nitinol”).
Regarding Claim 15, Webster further discloses wherein the flexible-shape-retaining construction includes at least one segment of a shape memory material ([0046], “Outer flexible tube 110 may be made of a shape memory alloy, such as nitinol).
Regarding Claim 17, Webster further discloses wherein the interventional medical device is selected from the group consisting of an ultrasound probe, a laparoscope, a bronchoscope, a colonoscope, a needle, a catheter, an endoscope and combinations thereof (Abstract, “Disclosed is a surgical needle, or active cannula”; [0051], “end effector 125 may be a thermal ablation probe, a fiber-optic camera, a tip for injecting radioactive seeds, a needle for performing a biopsy, and the like. Further, end effector 125 may be used for acquiring tissue or fluid samples for external analysis. Still further, end effector 125 may be a bio-sensor to be deployed within a site of interest. Such bio-sensors may include stereotactic positioners (e.g., magnetic trackers), molecular sensors, electrical impedance sensors, contactless mechanical impedance sensors, optical luminescent sensors, and the like. It will be readily apparent to one skilled in the art that end effector 125 may take many forms and perform many different functions, all of which are within the scope of the invention”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Webster (US 20090171271 A1) in view of Chambers (US 20040015151 A1).
Regarding Claim 6, Webster is silent as to wherein the first section has a length of at least 40cm.
In a similar field of endeavor, Cambers teaches wherein the first section has a length of at least 40cm (Fig. 1, [0025], “The length and diameter of the proximal section 24 will depend on the application for which the catheter 20 is being used. In the embodiment illustrated, the proximal section 24 is approximately 80 centimeters (cm) (31.5 inches) long”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the proximal portion of the tube, as taught by Webster, to be at least 40cm, like taught by Chambers, in order to adopt workable known lengths for a flexible tube that is used in interventional medical procedures. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the proximal portion of the tube, as taught by Webster, to be at least 40cm, like taught by Chambers, in order to adopt workable known lengths for a flexible tube that is used for performing interventional medical procedures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 18 is rejected under 35 U.S.C. 103 as obvious over Webster (US 20090171271 A1) in view of Rotteveel (US 5,299,578 A).
Regarding Claim 18, Webster further discloses wherein the first section has a gooseneck construction ([0046], “Outer flexible tube 110 may be made of a shape memory alloy, such as nitinol, although other materials may be used provided that they are suitable for surgical use and have a flexibility that can be predetermined”; Fig.3, 110 shows a curved first section 110; Claim 6, “the first flexible tube comprises a region having a complex shape”; Claim 7, “the first flexible tube comprises a plurality of regions, wherein for each of the plurality of regions the first flexible tube has a different thickness”).
However, Webster is silent as to wherein the interventional medical device is a transesophageal echocardiography probe.
Rotteveel teaches wherein the interventional medical device is a transesophageal echocardiography probe (see Rotteveel, Abstract, “An endoscopic probe suitable for use as a TEE-probe, comprising a flexible tube having at one end a probe head”).
Webster discloses wherein the “end effector 125 may be a thermal ablation probe, a fiber-optic camera, a tip for injecting radioactive seeds, a needle for performing a biopsy, and the like. Further, end effector 125 may be used for acquiring tissue or fluid samples for external analysis. Still further, end effector 125 may be a bio-sensor to be deployed within a site of interest. Such bio-sensors may include stereotactic positioners (e.g., magnetic trackers), molecular sensors, electrical impedance sensors, contactless mechanical impedance sensors, optical luminescent sensors, and the like. It will be readily apparent to one skilled in the art that end effector 125 may take many forms and perform many different functions, all of which are within the scope of the invention.” (see Webster, [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector, as taught by Webster, to be a TEE probe, like taught by Rotteveel, in order to expand the application of the disclosed flexible insertion tube to various interventional medical procedures such as the transesophageal echocardiography.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as obvious over Webster (US 20090171271 A1) in view of To (US 2009/0018565 A1).
Regarding Claim 19, Webster discloses a method for adjusting the position of an insertion tube of an interventional medical device during use in an interventional procedure for a patient (Abstract, “a surgical needle, or active cannula, that is capable of following a complex path through cavities and tissue within a patient's anatomy”; [0039], “System 100 includes an active cannula 102 having an outer flexible tube 110, a middle flexible tube 115, and an inner flexible tube 120. Inner flexible tube 120 may have an end effector 125 at its end. System 100 further includes an inner drive module 140, which is coupled to inner flexible tube 120; a middle drive module 135, which is coupled to middle flexible tube 115; and an outer drive module 130, which is coupled to outer flexible tube 110. Inner drive module 140, middle drive module 135, and outer drive module 130 are connected to control computer 145.”), the method comprising the steps of: 
providing interventional medical device comprising: a control handle; and an insertion tube assembly operably connected to the control handle, wherein the insertion tube assembly comprises: first section; and a second section operably connected to the first section; wherein the first section has a stiffness greater than the second section (see the rejection for similar elements under Claims 1 or 13); 
manipulating the first section to position the first section in a desired configuration; and - manipulating the second section to position the second section within the patient at a desired location to obtain images of internal structures of the patient, wherein the first section remains … during manipulation of the second section (Figs. 4 shows motor drivers for control the position of various sections of the flexible tube; Fig. 5 shows manual actuators to control the movement of the various sections of the flexible tube; Fig. 6 shows wherein the movements including translations and rotations of the sections are adjusted multiple times until a desired results achieved; [0077], “issues appropriate commands to the translational motors 430 and the rotational motors 450 of each of outer drive module 130, middle drive module 135, and inner drive module 140, to achieve the first intermediate configuration computed in step 620”; Furthermore, as the different sections (outer, middle, inner) of the tube are connected to different motor drivers or manual controller, the movement of one section can be considered substantially independent as the other, and therefore, during the movement of one section, the other section can substantially remain stationary; [0043] “FIG. 1 illustrates active cannula 102 being deployed within a patient's anatomy 170, both of which are within the field of view of medical imaging system 160”; [0042], “System 100 may further include a medical imaging system 160, which includes an image processor 165”; [0042]-[0044]).
While Webster disclose a system for adjusting positions of multiple tube sections, Webster does not explicitly disclose a step in which a section of the tube remains stationary during the manipulation of another section.
To teaches a step in which a section of the tube remains stationary during the manipulation of another section ([0243], “a catheter body 120 where a first or distal portion 122 of the catheter body rotates as identified by arrow 280 as the cutting assembly 102 sweeps in an arc. The second portion 137 of the catheter remains stationary. Accordingly, the two part catheter may be joined to permit the relative movement between sections”).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step adjusting the position of sections of a tube, as taught by Webster, to include a step of adjusting a distal portion while a proximal section remains stationary, in order to provide relative movements between sections of an interventional elongated component. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 21, Webster further discloses re-manipulating the first section into another desired configuration after manipulating the second section (Fig. 6, wherein based on Step 645, the algorithm cam readjust the positions in Step 630 for multiple times).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowe (US 20010039413 A1) discloses wire housed within a sheath is formed of a shape-retentive and resilient material having a curved shape at its distal-end region resulting in the catheter sheath having the curved shape. Riojas (US 20190133705 A1) discloses a surgical tool including an actuatable bendable structure. Knopp (US 6,016,811 A) discloses a catheter which may be configured as a loop during an ablation procedure, and a method of use for such a catheter. Bakos (US 8,262,563 B2) discloses an elongated metal body with a plurality of articulable elements. Koblish (US 5779646 A) discloses a deflectable biopsy catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                   

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793